DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on January 28, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-11, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (U.S. Patent 10,505,454, hereafter Zhao).
Claim 1: Zhao teaches a power converter (Figure 1) comprising: 
a Single-Input-Multiple-Output (SIMO) device including: 
a first transistor (108A) connected to an input and a first end of an inductor (112); 

a third transistor (118B) connected to the second end of the inductor and a second output (114B); and
 a controller (140) connected to the SIMO device and configured to maintain an inductor current through the inductor between charging cycles and to cause the inductor current to transition to a charging inductor current during a charging cycle (Figures 3A-3C), 
wherein the charging inductor current is based on a difference between an output voltage signal and a target voltage signal (via 115A and 15B), 
wherein the controller includes an integrator configured to generate an inductor current signal (132) corresponding to the inductor current based on a difference between (1) the output voltage signal provided by at least one of the first output and the second output (114A and 114B) and (2) the target voltage signal (Ref1, Ref2).  

Claim 2: Zhao further teaches that the controller is configured to generate a charging inductor current signal based on the inductor current signal and a target current peak signal (via 110; column 4 lines 52-67, column 5 lines 1-10).  

Claim 9: Zhao further teaches that the target current peak signal comprises a programmable direct current (DC) signal representing a target current peak setting for at least one of the first output and the second output (via 110; column 4 lines 52-67, column 5 lines 1-10).

Claim 10: Zhao teaches a power converter (Figure 1) comprising: 
a Single-Input-Multiple-Output (SIMO) device including: 
a first transistor (108A) connected to an input and a first end of an inductor (112); 
a second transistor (118A) connected to a second end of the inductor and a first output (114A); 
a third transistor (118B) connected to the second end of the inductor and a second output (114B); and 
a controller (140) connected to the SIMO device and configured to maintain an inductor current through the inductor between charging cycles and to cause the inductor current to transition to (1) a first charging inductor current during a first charging cycle corresponding to the first output and (2) to a second charging inductor current during a second charging cycle corresponding to the second output (Figures 3A-3C), 26Attorney Docket No. MAXM-2043 HDP Ref. No. 15546-000184-US 
wherein the first charging inductor current is based on a difference between a first output voltage signal at the first output (114A) and a first target voltage signal (Ref1) for the first output and the second charging inductor current is based on a difference between a second output voltage signal at the second output (114B) and a second target voltage signal for the second output (Ref2), 
wherein the controller includes an integrator (130) configured to generate an inductor current signal (132) corresponding to the inductor current based on the difference between (1) the first output voltage signal provided by at least one of the first output and the second output and (2) the first target voltage signal for the at least one of the first output and the second output (via 115A, 115B).  

Claim 11: Zhao further teaches that the controller is configured to generate a first charging inductor current signal based on the inductor current signal and a target current peak signal for the first output (via 110; column 4 lines 52-67, column 5 lines 1-10).  

Claim 19: Zhao further teaches that the target current peak signal comprises a programmable direct current (DC) signal representing a target current peak setting for at least one of the first output and the second output (via 110; column 4 lines 52-67, column 5 lines 1-10).  

Claim 20: Zhao further teaches that the controller is configured to generate a second charging inductor current signal based on the inductor current signal and a target current peak signal for the second output (to 108B).

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 8,049,472; U.S. Patent 8,624,429; U.S. Patent 9,007,039.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842